Citation Nr: 0937914	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-02 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as a nervous disorder.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which 
denied service connection for a nervous disorder. 

On his January 2008 substantive appeal, via VA Form 9, the 
Veteran indicated that he desired to testify before a 
Veterans Law Judge at a hearing at the local RO.  However, 
later that month, he withdrew his request for a hearing.  
Thus, all due process has been satisfied with respect to the 
Veteran's right to a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the Veteran.  


REMAND

The Veteran is seeking entitlement to service connection for 
a nervous disorder.  He has asserted that he reported having 
a problem with nerves during military service and he believes 
he currently has a nervous disorder that is related to the 
problems he reported in service.  

The service treatment records (STRs) reveal that the Veteran 
reported having a nervous tendency, nervous trouble, and 
depression and excessive worry at his July 1975 separation 
examination.  However, although he reported those problems at 
separation, the STRs are negative for any other complaints, 
treatment, or findings related to a nervous or other 
psychiatric disorder.  

Post-service treatment records are negative for any 
complaints or treatment of a nervous or psychiatric disorder, 
from the time the Veteran was discharged from service in 
August 1975 until June 2006.  In June 2006, he presented for 
treatment complaining of depression which had persisted since 
military service, and anxiety related to recent deaths in his 
family.  He was diagnosed with depressive disorder, not 
otherwise specified, versus bereavement.  See June 2006 VA 
outpatient treatment record.  Subsequent treatment records 
reveal varying diagnoses of mild depressive disorder, 
depression, and psychotic disorder, not otherwise specified.  
However, no diagnosis of a nervous disorder is reflected in 
the evidence of record.  See VA outpatient treatment records 
dated February 2005 to June 2007.  

While there is no diagnosis of a current nervous disorder, 
the Board finds it probative that the Veteran reported having 
nervous trouble, depression, and excessive worry at his 
separation examination, and currently has varying diagnoses 
of depressive disorder and psychotic disorder.  While this 
appeal stems from a claim of service connection for a nervous 
disorder, review of the record reveals the Veteran has also 
submitted a claim of service connection for posttraumatic 
stress disorder (PTSD), depression, and anxiety.  See 
February 2007 Notice of Disagreement.  In fact, review of the 
September 2007 Notice of Disagreement (NOD) reveals the 
Veteran included his claim of service connection for a 
nervous disorder with his other claims for PTSD, depression, 
and anxiety.  

VA must liberally construe all documents filed by a claimant 
in order to determine, or infer, what claims have been filed.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992); 
see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
Therefore, in liberally construing the Veteran's submissions, 
the Board finds the Veteran is seeking entitlement to service 
connection for an acquired psychiatric disorder, to include a 
nervous disorder, depression, PTSD, and anxiety, regardless 
of how he initially framed the issue.  See NODs dated 
February 2007 and January 2008.  

In this context, however, the Board notes the Veteran has not 
been afforded a VA examination to determine whether he has a 
current psychiatric disorder that is related to his military 
service, and there is no evidence of record which provides a 
competent and probative opinion as to the likelihood that any 
current psychiatric disorder is related to his military 
service.  See McClendon v. Nicholson, 20 Vet. App. 79, 85 
(2006).

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obligated to provide an examination where the record 
contains competent evidence that the claimant has a current 
disability, the record indicates that a disability or signs 
or symptoms of disability might be associated with active 
service, and the record does not contain sufficient 
information to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d)(2); see also McLendon, supra.  

In this case, the Veteran's STRs show that he complained of 
nervous trouble, depression, and excessive worry at his July 
1975 separation examination, and there is an indication that 
his current psychiatric disability, diagnosed as depressive 
disorder and psychotic disorder, may be associated with his 
military service.  In this regard, the Board notes the 
Veteran has reported being depressed since being discharged 
from military service, which is credible evidence of 
continuity of symptomatology.  As a result, the Board 
concludes that the Veteran should be afforded a VA 
examination in order to verify his current diagnosis and 
obtain an opinion as to the likelihood that any current 
psychiatric disorder is etiologically related to service.  
See 38 C.F.R. § 3.159(c)(4) (2009); Duenas v. Principi, 18 
Vet. App. 512 (2004) (holding that a medical examination 
should be afforded unless there is "no reasonable 
possibility" that an examination would aid in substantiating 
the veteran's claim).  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.

In addition to the foregoing, in a recent judicial precedent, 
the U.S. Court of Appeals for Veterans Claims has held that 
claims for service connection for a mental disorder (in that 
case, PTSD) must include claims for service connection for 
any other psychiatric disabilities reasonably raised by the 
Veteran or the evidentiary record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (scope of mental health disability claim 
includes any mental disability which may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and other information of record).  
Therefore, in the present matter, a broader claim including 
any psychiatric disabilities shown will need to be developed 
and adjudicated upon remand.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination by a 
VA psychiatrist to determine the nature and 
extent of any psychiatric disorder(s) found 
to be present.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such 
review is accomplished.

a.	With respect to the claim of service 
connection for PTSD, the examiner 
should be instructed that only stressor 
events which have been verified by the 
service department, or other credible 
evidence, may be considered for the 
purpose of determining whether in-
service stressors were sufficient to 
have caused the current psychiatric 
symptoms, and determining whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied 
by both the in-service stressors and 
the current symptomatology.  

b.	If the Veteran is found to have PTSD, 
the examiner is requested to identify 
the diagnostic criteria, including the 
specific stressor or stressors 
supporting the diagnosis, and the 
current manifestations which 
distinguish that diagnosis from other 
psychiatric disorders under DSM-IV.  

c.	If the Veteran is found to have a 
psychiatric disorder other than PTSD, 
e.g., a nervous or anxiety disorder, 
depressive disorder, or psychotic 
disorder, the examiner is requested to 
provide an opinion as to whether it is 
at least as likely as not (i.e., to a 
50-50 degree of probability), or 
unlikely (i.e., less than a 50-50 
probability) that any currently 
diagnosed psychiatric disorder is 
causally related the Veteran's active 
military service, taking into 
consideration the Veteran's report of 
nervous trouble, depression, and 
excessive worry at his July 1975 
separation examination.  

d.	If the Veteran is found to have 
multiple diagnoses, the examiner is 
requested to opine as to the likelihood 
of a causal relationship as to each 
diagnosed disability and military 
service.  The examiner is also 
requested to opine as to whether each 
diagnosis represents a distinct 
disability manifested by separate 
symptoms, noting which symptoms are 
attributable to each disability.  

e.	Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.  

f.	A rationale should be provided for any 
opinion offered.  If any opinion cannot 
be rendered without resort to 
speculation, the examiner should state 
why that is so.

2.	The RO is advised that the Veteran has 
submitted a Notice of Disagreement as to the 
issues of entitlement to service connection 
for depressive and psychotic disorders, 
claimed as PTSD, depression, and anxiety.  
Therefore, a Statement of the Case must be 
issued to the Veteran in that regard.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


